Quinn, Chief Judge
(concurring in the result) :
Although I agree generally with the principal opinion, I have reservations regarding its discussion of  Article 105, Uniform Code of Military Justice, 50 USC § 699. Having in mind the treatment accorded our military personnel while prisoners of war in the hands of the enemy in Korea, I can readily imagine a situation in which the sacrifice of one prisoner is essential to the preservation of the lives of all. Here, the defense counsel’s requested instruction attempted to raise that issue. He emphasized that a purpose to help all prisoners would not constitute the “favorable treatment” contemplated by Article 105. The principal opinion implies that even such a purpose would merely confer a benefit upon a class and fall within the prohibitions of the Article.
In my opinion, a purpose to help all prisoners is not the same as a purpose to help some; that is, a class within the entire group. However, I need not decide whether Congress intended to treat the two situations in the same way for the purposes of Article 105. The evidence does not reasonably show that the accused informed on Private Megyesi for the purpose of helping all the other prisoners. According to the testimony, the accused was privately instructed, and willingly agreed, to determine the location of the camera. When he had determined its whereabouts, he reported to the camp commander. Significantly he did not tell any of the other prisoners what he had done. From these circumstances it would be unreasonable to conclude that the accused informed for the benefit of all the prisoners. Consequently, even assuming that the law officer’s ruling and instructions were both erroneous, the accused was not harmed. United States v Gurevich, 7 USCMA 203, 21 CMR 329.